Name: Commission Regulation (EC) No 2757/98 of 18 December 1998 laying down detailed rules for the implementation of the specific arrangements for the supply of sheepmeat and goatmeat to the Azores and Madeira for 1999
 Type: Regulation
 Subject Matter: economic policy;  animal product;  regions of EU Member States;  trade
 Date Published: nan

 EN Official Journal of the European Communities 19. 12. 98L 345/36 COMMISSION REGULATION (EC) No 2757/98 of 18 December 1998 laying down detailed rules for the implementation of the specific arrangements for the supply of sheepmeat and goatmeat to the Azores and Madeira for 1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural prod- ucts (1), as last amended by Commission Regulation (EC) No 562/98 (2), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 12 thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 1600/92, the number of pure-bred breeding sheep and goats originating in the Community and qualifying for aid with a view to developing production potential in the Azores and Madeira should be determined for each annual period of application; Whereas the aid referred to above for the supply of pure- bred breeding sheep and goats originating in the rest of the Community to the Azores and Madeira should be fixed; whereas that aid must be fixed in the light in particular of the costs of supply from the Community market and the conditions resulting from the geograph- ical situation of the Azores and Madeira; Whereas common detailed rules for the application of the arrangements for the supply of certain agricultural prod- ucts to the Azores and Madeira are laid down in Commis- sion Regulation (EEC) No 1696/92 (5), as last amended by Regulation (EEC) No 2596/93 (6); whereas additional detailed rules should be laid down in line with current commercial practice in the sheepmeat and goatmeat sector, in particular as regards the term of validity of aid certificates and the securities ensuring operators compli- ance with their obligations; Whereas, with a view to sound administration of the supply arrangements, a timetable should be laid down for the lodging of certificate applications and for a period of reflection for their issue; Whereas, with a view to bringing the administration of the aid more closely into line with the requirements of the Azores and Madeira, the aid and the quantities to which the latter may apply should be fixed annually per calendar year; Whereas Article 2 of Council Regulation (EC) No 1103/ 97 of 17 June 1997 on certain provisions relating to the introduction of the euro (7) provides that as from 1 January 1999, all references to the ecu in legal instru- ments are to be replaced by references to the euro at the rate of EUR 1 to ECU 1; whereas, for the sake of clarity, the denomination euro' should be used in this Regula- tion since it is to apply from 1 January 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 The aid provided for in Article 4(1)(c) of Regulation (EEC) No 1600/92 for the supply to the Azores and Madeira of pure-bred breeding sheep and goats originating in the Community and the number of animals in respect of which that aid is granted shall be as fixed in the Annex hereto. Article 2 Regulation (EEC) No 1696/92 shall apply, with the exception of Article 4(5) thereof. Article 3 Portugal shall designate the competent authority for: (a) issuing the aid certificate provided for in Article 4(1) of Regulation (EEC) No 1696/92; (b) paying the aid to the operators concerned. (1) OJ L 173, 27. 6. 1992, p. 1. (2) OJ L 76, 13. 3. 1998, p. 6. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. (5) OJ L 179, 1. 7. 1992, p. 6. (6) OJ L 238, 23. 9. 1993, p. 24. (7) OJ L 162, 19. 6. 1997, p. 1. EN Official Journal of the European Communities19. 12. 98 L 345/37 Article 4 1. Applications for certificates shall be submitted to the competent authority in the first five working days of each month. Certificate applications shall be admissible only where: (a) they relate to not more than the maximum number of animals available as published by Portugal prior to the period for the submission of applications; (b) before the period for the submission of certificate applications expires, proof is provided that the party concerned has lodged a security of EUR 40 per animal. 2. Aid certificates shall be issued by the 10th working day of each month at the latest. Article 5 Aid certificates shall be valid for three months. Article 6 The aid provided for in Article 1 shall be paid in respect of the quantities actually supplied. Article 7 This Regulation shall enter into force of the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1998. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 19. 12. 98L 345/38 CN code Description Number of animalsto be supplied Aid (EUR/head) CN code Description Number of animalsto be supplied Aid (EUR/head) ANNEX SECTION 1 Pure-bred breeding sheep and goats originating in the Community for supply to the Azores for the 1999 calendar year 0104 10 10 Pure-bred breeding sheep (1):  Males 100 380  Females 2 500 110 0104 20 10 Pure-bred breeding goats:  Males  Females (1) Entry under this subheading is subject to the conditions laid down in Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (OJ L 153, 6. 6. 1989, p. 30). SECTION 2 Pure-bred breeding sheep and goats originating in the Community for supply to Madeira for the 1999 calendar year 0104 10 10 Pure-bred breeding sheep (1):  Males 15 380  Females 150 110 0104 20 10 Pure-bred breeding goats:  Males 5 380  Females 50 110 (1) Entry under this subheading is subject to the conditions laid down in Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (OJ L 153, 6. 6. 1989, p. 30).